Citation Nr: 0832646	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-26 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In February 2003, the veteran testified at an RO hearing.  A 
transcript of this hearing is of record.  Likewise, in 
September 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in November 2004 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

An acquired psychiatric disorder was not shown during service 
or for many years thereafter.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a December 2002 letter, issued prior to the 
decision on appeal, and in a December 2004 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  A letter advising the veteran of the 
evidence needed to establish a disability rating and 
effective date was issued in March 2006 and July 2006.  The 
claim was last readjudicated in September 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service 
treatment records, Social Security records, hearing testimony 
transcripts, private medical records and an examination 
report.  Some private medical records were not available and 
VA treatment records during 1975 and 1976 were also found not 
to be available.  The veteran was notified of the inability 
to obtain such records, and further attempts to obtain such 
would be futile.

The Board notes that the veteran was not afforded a VA 
examination to ascertain if there is a relationship between 
his current psychiatric condition and service.  However, the 
Court has held that VA is not required to provide a medical 
examination or obtain a medical opinion if the record does 
not already contain evidence of an in-service event, injury, 
or disease.  That development is not required because "a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003).  In this case there is no record 
indicating an event, injury or disease occurred in service 
with respect to a psychiatric disorder; thus a VA opinion is 
unnecessary. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by testifying at hearings 
and providing release forms.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board initially notes that in the context of a VA mental 
health examination for non-service connected pension 
purposes, the veteran was given an Axis I diagnosis of 
bipolar disorder during May 2001, as well as panic disorder 
without agoraphobia and alcohol dependence in remission.  The 
veteran reported to the examiner that he had begun having 
problems with mood and anxiety in his late teens.  

The Board notes that on a DD Form 398 dated in December 1968 
(Statement of Personal History) the veteran reports being 
treated prior to service for a nervous condition from October 
1962 to March 1963 by Dr. Jelley in Naugatuck, Connecticut.  
However, the Board additionally notes that the veteran's 
induction examination dated in September 1968 has no mention 
of a psychiatric disorder.  Also, a September 1970 clinical 
record in relation to a hospitalization for tonsillitis and 
mononucleosis indicates that the veteran does not have a 
history of a neuro-psychiatric disorder.  Similarly, the 
veteran's November 1970 separation examination is negative 
for any findings of a psychiatric disorder.  At that time the 
veteran specifically denied depression, excessive worry, or 
nervous trouble of any sort.  The Board additionally notes 
that the veteran's conduct and efficiency reports indicating 
the level of the veteran's performance throughout service 
were consistently noted as excellent on his record of 
assignments.  Moreover, the veteran received a secret 
clearance, with necessary background checks performed, during 
July 1969.

The Board additionally observes that objective medical 
evidence in the form of a discharge note from St. Mary's 
Hospital dated in August 1987 indicates that the veteran had 
not received medical care for a mental disorder prior to 
coming to that facility.  The primary psychiatric diagnosis 
at the time of intake indicated chronic alcoholism 
dependence.  A January 1988 termination discharge summary 
from the same facility indicates a secondary diagnostic 
hypothesis of depression.  A form filled out to support the 
veteran's claim for Social Security disability by a Substance 
Abuse Counselor at St. Mary's,  Louise Rose, who the veteran 
indicated in RO hearing testimony had treated him since 1971, 
indicates that the onset of the veteran's psychiatric 
disorder was twenty years prior to her January 2001 report to 
Social Security.  Such reflect an onset date in 1981, well 
after the veteran's discharge from service. 

While the veteran contends that his bipolar disorder dates 
back to service, the contemporaneous service records do not 
support this contention.  Moreover, post service medical 
records reflect the onset of his psychiatric disorder to be 
years after his discharge from service.  The Board concludes 
that the contemporaneous service treatment and personnel 
records to be of greater probative value than the veteran's 
allegations rendered more than 30 years following his 
discharge from service.  

Thus, the preponderance of the evidence is against a finding 
that the veteran suffered from a psychiatric disorder in 
service or for many years thereafter, and the claim for 
service connection is denied. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


